— Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered December 15,1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant was arrested on December 17, 1982 in connection with a robbery at a private residence. Although the court ordered a Huntley hearing on his motion to suppress certain allegedly coerced statements, defendant entered a plea of guilty on October 11, 1983, prior to the hearing and decision on that motion. He thus failed to preserve the suppression issue for appellate review (People v Corti, 88 AD2d 345, 347). Defendant also urges for the first time on appeal that the 11-month delay between his arrest and his guilty plea violated his right to a speedy trial. This issue was waived by defendant’s failure to raise it in the court of first instance (People v Jordan, 62 NY2d 825; People v Adams, 38 NY2d 605, 607), and in any event, is *771without merit. Further, with respect to the plea allocution, the record discloses that the guilty plea was not produced by coercion or duress, but was a knowing, voluntary, and intelligent relinquishment of rights (People v Harris, 61 NY2d 9). Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.